Order entered March 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00415-CR

           MARIO ERNESTO CHAVEZ, AKA MARIO VENTURA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-25414-M

                                           ORDER
       The State’s motion for an extension of time in which to file its brief is GRANTED. The

State’s brief, which was received in this Court on February 27, 2013, is deemed timely filed.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE